DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


2. Applicant's amendment and remarks filed on 02/03/2022 are acknowledged.
Claims 13-15 and 17-32 are pending. 


3. Applicant's election with traverse of the invention of Group II, drawn to a method of treating cancer, in the reply filed on 02/03/2022 is acknowledged.  Applicant traverses the restriction requirement on the alleged grounds that the search and examination of the different groups do not present an undue burden to the Examiner.

This is not found persuasive because, as pointed out in the previous Office action, the distinct inventions require non-coextensive searches, and are likely to raise different non-prior art issues, such as those under 35 USC 112, first paragraph.  The restriction requirement is still deemed proper and is therefore made FINAL.

Claims 18 and 27 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions. 

Claims 13-15, 17, 19-26 and 28-32 are presently under consideration.


35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. Claims 13-15, 17, 19-26 and 28-32 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

(i) Claims 13 and 28 are indefinite, because the order of the method steps is unclear: the recitation of “autologous T cells” implies a step of obtaining the T cells from the subject; however, it is unknown whether the T cells are obtained before or after administration of the chemotherapy.

Furthermore, dependent claims 25 and 32 specify that the autologous T cells are administered after administering the chemotherapy, which appears to imply that base claims 13 and 28 also encompass an embodiment wherein the T cells are administered before the chemotherapy, and so it is unclear whether or not this embodiment is within the scope of claims 13 and 28. 

(ii) Claims 14 and 29 are indefinite in the recitation of “antigen-specific” T cells, because it is unclear what antigen(s) the T cells are specific to.

(iii) Claims 15 and 30 are indefinite in the recitation of T cells which are “activated and expanded,” because it is unclear whether the method steps of “activating” and “expanding” are performed in vivo or ex vivo.  The order of the method steps is also unclear, i.e. whether one or both of the steps of “activating” and “expanding” is/are performed before or after the chemotherapy, before or after obtaining autologous T cells from the subject, and/or before or after administering the T cells to the subject.

(iv) Claim 19 is indefinite, because the relationship of the recited method step of “apheresis” to other method steps is unclear.  According to the Sarode (2022), 

(v) Claims 14-15, 17, 19-26 and 29-32 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



6. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --	
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7. Claims 13-15, 19-25 and 28-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schuster et al. (2007).



Schuster describes a Phase I clinical study of adoptive immunotherapy with autologous CD3/CD28-costimulated (i.e. activated and expanded) T-cells (ACTC) in relapsed/refractory follicular lymphoma patients.  After leukapheresis, the patients received fludarabine (25 mg/m2) and cyclophosphamide (250 mg/m2) chemotherapy (days 1 – 3).  Four weeks after last chemotherapy, responding patients received CD3+ ACTC prepared from autologous T-cells collected prior to chemotherapy.

For 9 assessable patients completing chemotherapy and ACTC infusion, 7 achieved a complete response and 2 achieved a partial response; there have been no adverse events related to T-cell infusions.  The treatment resulted in more rapid lymphocyte recovery after cyclophosphamide-fludarabine chemotherapy, and significantly longer progression-free survival.  Schuster concludes that these encouraging clinical responses provide the rationale for clinical trials to test ACTC as a way to enhance cellular immunity to tumor-specific antigens after chemotherapy.

Accordingly, Schuster explicitly teaches all of the limitations of claims 13, 15, 19, 21-25, 28 and 30-32.

Claims 14 and 29 are included in the rejection, because antigen-specific receptors are inherently present in CD3+ T cells.  Claim 20 is included, because intravenous is the typical route of cyclophosphamide and fludarabine administration.



35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).


9. Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuster et al. (2007) as applied to claim 13 above, and further in view of Altes et al. (2002).  

Schuster’s teachings are described in section 7 above, and include a method for treating follicular lymphoma (FL) comprising administering lymphodepleting chemotherapy to the subject followed by administration of autologous T cells.  

While Schuster does not exemplify treatment of chronic lymphocytic leukemia (CLL), FL and CLL were known to those skilled in the art to have sufficiently similar relevant characteristics to provide a motivation and a reasonable expectation of success in applying Schuster’s method to CLL.



Accordingly, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


10. Claims 13, 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Thistlethwaite et al. (2008).

Thistlethwaite describes a clinical protocol wherein cancer patients were subjected to lymphodepleting chemotherapy with cyclophosphamide and fludarabine, and re-infused with autologous T cells one day after completion of the chemotherapy (p. 625).  

Instant claim 26 specifies that the autologous T cells are administered to the subject two days after ending the lymphodepleting chemotherapy.

The one-day interval between lymphodepletion and re-infusion of T cells is sufficiently close to the two-day interval recited in claim 26 to be an obvious variation of the latter.  At the time the invention was made, it was routine in the art to adjust treatment regimen to meet the needs of the patient.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges  In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955); see MPEP § 2144.05 part II A.  Therefore, a therapeutic method wherein autologous T cells are administered two days after lymphodepletion would have been considered to be an obvious variation a method wherein T cells are administered two days after lymphodepletion by those skilled in the art at the time the invention was made.

Accordingly, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.



11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


12. Claims 13-14, 17, 19-22 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10357514.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘514 patent, which are directed to a method of treating CLL comprising administering to the subject a lymphodepleting chemotherapy of cyclophosphamide and fludarabine, and further administering an autologous T cell (e.g. claims 1, 18 and 25).

Claim 19 is included in the rejection, because the recitation of “autologous” T cells in the claims of the ‘728 application indicates that the T cells were obtained from the patient, and “apheresis” is the procedure used in the art for that purpose.  Apheresis can only be performed before lymphodepleting chemotherapy, because T cells are depleted by such chemotherapy.  


double patenting as being unpatentable over the claims of U.S. Patent No. 9499629, as evidenced by Foon et al. (2010), in view of Altes et al. (2002).  

Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 13-14, 17, 20, 22 and 25 are anticipated by the claims of the ‘629 patent, as evidenced by Foon, and claims 28-29 and 32 are obvious over the claims of the ‘629 patent as evidenced by Foon, in view of Altes.

The claims of the ‘629 patent are directed to a method of treating chronic lymphocytic leukemia comprising administering an autologous T cell (e.g. claims 3-7), wherein the leukemia is resistant to at least one chemotherapeutic agent (claim 6).

At the time the invention was made, the combination of fludarabine and cyclophosphamide was the most promising chemotherapeutic regimen for CLL, as reviewed by Foon (see p. 501, and Table 6 at p. 502).  Therefore, patients treated with fludarabine/cyclophosphamide chemotherapy, and lymphodepleted as a result, are inherently present in the population of CLL patients resistant to at least one chemotherapeutic agent, and so instant claims 13-14, 17, 20, 22 and 25 are anticipated by the claims of the ‘629 patent.

Claims 28-29 and 32 are obvious over the claims of the ‘629 patent in view of Altes because, as explained in section 9 above, the claimed method is expected to be applicable to treatment of both CLL and FL.  Claim 19 is included in the rejection for the same reason as explained in section 12 above. 


14. Claims 13-14, 19-20 and 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 16/933728, published as US 20200345778.



Claim 19 is included in the rejection for the same reason as explained in section 12 above.  Claims 23 and 24 are included, because the doses of about 200 mg/m2 and about 20 mg/m2 recited in the claims of the ‘728 application are about the same as instantly recited doses of about 250 mg/m2 and about 25 mg/m2, respectively.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


15. Claims 13-14, 19-20, 22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 16/810590, published as US 20210137980.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘590 application, which are directed to a method of treating cancer comprising administering to the subject a lymphodepleting chemotherapy of cyclophosphamide and fludarabine, and further administering an autologous T cell (claims 1, 48-49 and 81-82).  Claim 19 is included in the rejection for the same reason as explained in section 12 above. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


double patenting as being unpatentable over the claims of copending application USSN 17/370655, published as US 20210338733.


Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘655 application, which are directed to a method of treating cancer comprising administering to the subject a lymphodepleting chemotherapy of cyclophosphamide and fludarabine, and further administering an autologous T cell (claims 1, 6-8, 14-16, 20, 25-27 and 33-35).  Claim 19 is included in the rejection for the same reason as explained in section 12 above. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


17. Claims 13-14 and 19-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 16/764459, published as US 20200360431.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘459 application, which are directed to a method of treating multiple myeloma comprising administering to the subject a lymphodepleting chemotherapy of cyclophosphamide at 300 mg/m2 and fludarabine at 30 mg/m2, each intravenously daily for three days, and, two days after ending administration of the chemotherapy, administering CAR-expressing cells (claims 1 and 26-28).  The CAR-expressing cells are T cells manufactured from an apheresis sample obtained from the subject (i.e. autologous cells) prior to lymphodepleting chemotherapy (claims 2 and 28(ii)).

provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


18. Instant claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications listed herein below. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the respective applications, which recite methods of treating cancer comprising administering to the subject a lymphodepleting chemotherapy, and further administering an autologous T cell:

Rejected claims			USSN		PG Pub.		Copending claims

13,14,19,20,22,25			16/216774	20190247432	14-18

13,14,17,19,20,22,25,28,29	16/708397	20200339651	2,70,71,76

13,14,17,19,20,22,25,28,29	17/058163	20210213063	1,3,4,22-24,46,50

13,14,17,19,20,22,25,28,29	17/280471	20220047633	1,56,58,59

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


19. The examiner has identified multiple copending patent applications filed by Applicant before the Patent Office directed to subject matter similar to or overlapping with the subject matter claimed in the present application.  Because of applicant's 


20. Conclusion: no claim is allowed.


21. The following commonly assigned US Patents (i) disclose subject matter similar or identical to the presently claimed invention, and/or (ii) claim similar subject matter which does not appear to anticipate or make obvious the presently claimed invention: 
8916381, 9161971, 10046008.


The following commonly assigned copending applications disclose subject matter similar or identical to the presently claimed invention, but do not appear to have currently pending claims which anticipate or make obvious the presently claimed invention:
USSN		PG Pub.
17/149541    20210230246
17/050805    20210047405
16/481181    20190389928
16/082035	20200281973
16/489018    20200048359




Cai et al. (US 20090017000) teach and claim methods of treating cancer, including chronic lymphocytic leukemia (CLL), by administering activated autologous T cells (e.g. claims 1 and 23).  The autologous T cells are collected from the patient, activated and expanded, and administered back to the patient (e.g. claims 1-2, 10-11 and 19).  The procedure is preceded by chemotherapy, in particular a lymphodepleting treatment regimen (e.g. [0111]).

Laport et al. (2003) teach treating non-Hodgkin lymphoma by administering ex vivo-stimulated autologous T cells following high-dose chemotherapy (e.g. the Abstract).

Porter et al. (2006) teach treating aggressive malignancies by administering ex vivo activated donor lymphocytes, following conditioning chemotherapy and unstimulated donor lymphocyte infusion (e.g. the Abstract).  Conditioning chemotherapy included cyclophosphamide/fludarabine regimen (Table 1).  Eight of 18 patients achieved complete remission, including one CLL patient (e.g. the Abstract).

Andreadis et al. (2006) Adaptive Immunotherapy with Autologous CD25-Depleted and CD3/CD28-Costimulated T-Cells Enhances Lymphocyte Recovery after Cyclophosphamide – Fludarabine Chemotherapy in Patients with Low-Grade Follicular Lymphoma.  

Kowal et al. (2004) Efficacy and Safety of Fludarabine and Cyclophosphamide Combined Therapy in Patients with Refractory/Recurrent B-Cell Chronic Lymphocytic Leukaemia (B-CLL)—Polish Multicentre Study.  

Rüttinger et al. (2007) Adjuvant therapeutic vaccination in patients with non-small cell lung cancer made lymphopenic and reconstituted with autologous PBMC: first clinical experience and evidence of an immune response.  




21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644